Citation Nr: 0621020	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-39 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for duodenal ulcer, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel






INTRODUCTION

The veteran had active service from March 1948 to March 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim.  He perfected an appeal of that 
determination.

The veteran's October 2004 substantive appeal reflects that 
he requested a Travel Board hearing, which an April 2005 RO 
letter informed him was scheduled for May 12, 2005.  The 
claims file reflects no evidence of the letter having been 
returned as undeliverable.  The veteran failed to appear for 
his scheduled hearing, and the claims file reflects no 
evidence of him having requested that the hearing be 
rescheduled.  Thus, the hearing request is deemed withdrawn.  
See 38 C.F.R. § 20.702 (2005).

A June 2001 rating decision denied the veteran's claim for an 
increased rating for his duodenal ulcer, entitlement to 
service connection for status post-removal of villous adenoma 
with carcinoma in situs of the duodenal ulcer, and for a 
temporary total evaluation related to the treatment of that 
procedure.  The veteran submitted a Notice of Disagreement 
with that determination, and a Statement of the Case was 
issued in February 2002.  In April 2002, the veteran informed 
the RO that he withdrew that appeal.  Thus, this decision 
addresses only the appeal of the current claim, which the 
veteran filed in August 2003.  See 38 C.F.R. §§ 19.32, 20.204 
(2005).

During the initial review of the appeal in February 2006, the 
Board remanded the case to the RO for additional development.  
The RO completed the additional development as directed and 
returned the case to the Board for further appellate review. 

For good cause shown, his case has been advanced on the 
Board's docket pursuant to the provisions of 38 C.F.R. 
§ 20.900(c) (2005).
FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The veteran's duodenal ulcer currently manifests no 
active symptoms; the epigastric and dyspepsia symptoms, and 
anemia are not related to his duodenal ulcer.


CONCLUSION OF LAW

The requirements for a rating in excess of 20 percent for 
duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic 
Code 7305 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in letters of August 2003, December 2004, and 
March 2006 the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate the 
claim for an increased rating, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of and to submit any further 
evidence that was relevant to the claim.  The claim was last 
adjudicated by the April 2006 Supplemental Statement of the 
Case, which also specifically informed the veteran how 
disability evaluations and effective dates are assigned and 
the type evidence to submit which impacts those 
determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, as reflected by the 
veteran's January 2005 statement that all of his treatment is 
at a VA facility, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, the service medical records show that the 
veteran complained of epigastric burning of prolonged 
duration.  A February 1949 report of a Medical Board reflects 
that he was admitted and treated without surgery for his 
symptoms.  The board determined that he was physically unfit 
for further service due to a peptic ulcer of the duodenum, 
without obstruction, cause undetermined, and he was 
discharged shortly thereafter.

He applied for VA benefits, and an April 1949 rating decision 
granted service connection on the basis of the service 
medical records with the same diagnosis.  The RO evaluated 
the veteran's ulcer as 20 percent disabling under Diagnostic 
Code 7305.  The December 2003 rating decision continued the 
20 percent rating.

In his August 2003 application for an increased rating, the 
veteran related that he had to eat at least six times daily, 
and that he sometimes got up at night.  Thus, he felt that 
his condition had worsened.  The veteran submitted a copy of 
a September 2003 laboratory report with his Notice of 
Disagreement, which reflected he had a low blood count.  He 
asserted that he had anemia and other symptoms associated 
with anemia, due to his service-connected ulcer.  In his 
substantive appeal he asserted that he had experienced minor 
weight loss due to his ulcer. 

The Board finds that the competent medical evidence of record 
shows the veteran's duodenal ulcer to more nearly approximate 
a 20 percent evaluation, as his active symptoms are primarily 
secondary to conditions other than his service-connected 
duodenal ulcer.  38 C.F.R. §§ 4.3, 4.7.

As noted above, the veteran's duodenal ulcer is rated under 
Diagnostic Code 7305.  That Code provides that a 60 percent 
rating applies if the disorder is severe, with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  A 40 percent disability 
rating applies if the disorder is moderately severe, being 
less than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A 20 percent rating applies if the disorder is 
moderate, with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration, or with 
continuous moderate manifestations.  38 C.F.R. § 4.114.

In late 2000, the veteran was diagnosed with a malignant 
duodenal tumor, villous adenoma, and an elective duodenectomy 
was performed as treatment.  The May 2001 VA examination 
report reflects that the examiner opined that the villous 
adenoma was an isolated finding which was not related to the 
service-connected ulcer.

The September 2003 VA examination report reflects that the 
veteran related that he experienced occasional vomiting, but 
no hematemesis or melena was associated with it.  The veteran 
also denied any circulatory disturbance or symptoms of 
hypoglycemia.  He denied constipation, and the diarrhea 
experienced was related to the medicine taken for his gout.  
He reported some left lower abdominal discomfort at times.  
Physical examination revealed the abdomen as moderately 
protuberant and soft.  There was moderate tenderness in the 
left lower abdomen, and the veteran's weight was stable at 
230 pounds, plus or minus five pounds.  The examiner noted 
the veteran's history of anemia following the tumor surgery 
but noted no signs of anemia.  The examiner rendered 
diagnoses of history of duodenal ulcer disease, anemia, and 
history of duodenal polyp.  The anemia diagnosis was made on 
the basis of results of laboratory tests ordered by the 
examiner, as the physical examination revealed no clinical 
evidence of anemia.

The veteran's VA outpatient treatment records reflected no 
indication that the anemia was related to the veteran's ulcer 
residuals, as it was listed as anemia not otherwise 
specified.  Thus, the Board remanded the case for a medical 
examination to determine if the veteran's anemia was related 
to his service-connected ulcer.

The March 2006 examination report reflects that the examiner, 
who also performed the 2003 examination, conducted a thorough 
review of the claims file, which was not available at the 
2003 examination.  The veteran related that he had 
experienced chronic epigastric distress over the years, which 
he described as indigestion.  The examiner noted that, over 
the years since his active service, the veteran's weight had 
increased from 148 pounds to the present weight of 262 
pounds.

The veteran reported no significant vomiting, hematemesis or 
melena, circulatory disturbance, diarrhea or constipation, or 
episodes of colic, distention, nausea, and/or vomiting.  
Physical examination revealed the veteran to have a very 
corpulent and obese abdomen.  There was no pain or tenderness 
in the epigastrium but some discomfort on palpation in the 
lower abdomen.  The examiner noted the veteran to have 
anemia, with hemoglobin of around 11 grams, and that it had 
been chronic since the 2001 tumor surgery.

The examiner noted several salient observations.  Among them 
were: symptoms of an active ulcer typically come and go, but 
the veteran's were chronic, which indicated a chronic 
dyspepsia-type situation.  Further, the recent upper 
gastrointestinal endoscopies of record did not describe 
chronic changes of the duodenum, with scarring and deformity, 
which would be suggestive of chronic duodenal ulcer disease.  
Thus, there was no good evidence that the veteran had 
experienced continuing ulcer disease over the years.  
Moreover, the examiner observed, one can have dyspepsia 
without an actual ulcer, and that the veteran's increased 
reflux symptoms were probably due to his 100-pound weight 
gain over the years.  He also stated that while the dyspepsia 
symptoms may have been aggravated by his tumor surgery or his 
increased weight, they are not related to an active duodenal 
ulcer or chronic duodenal ulcer disease.  The examiner stated 
that the veteran's symptoms, to include anemia, were not 
related to his duodenal ulcer.  

The medical evidence of record fully supports the examiner's 
findings and opinion.  As referenced by the examiner, a July 
2003 endoscopy showed small erosion but was otherwise clear, 
and a December 2004 esophagogastroduodenoscopy was 
interpreted as normal.  The Board notes the veteran's 
assertions that he has experienced weight loss due to his 
duodenal ulcer and rejects them.  The examiner at the 2006 
examination specifically observed that the veteran's weight 
gain over the years was probably responsible for his 
dyspepsia and reflux symptoms.  The Board further notes that 
the VA treatment records for his diabetes-related care 
reflect numerous entries to the effect that the veteran 
needed to control his weight and pursue a consistent exercise 
program.  The Board further notes that the treatment records 
reflect that the veteran's statement in his claim that he had 
to eat six times a day is in fact related to his diabetes 
dietary requirements, rather than as a symptom of his 
duodenal ulcer.

A November 2004 treatment note reflects that the veteran 
voiced concern that his weight had remained elevated despite 
his efforts to follow a diabetic diet.  Thus, the relatively 
few treatment notes of record which reflect weight loss are 
secondary to the veteran's volitional efforts at weight loss 
to control his diabetes, rather than to any residuals of his 
duodenal ulcer.

The Board also rejects the veteran's representative's June 
2006 assertion that the examiner's opinion was equivocal.  
While the examiner opined that the etiology of the veteran's 
anemia and epigastric symptoms were secondary to either his 
prior duodenal tumor surgery or his weight gain, he 
definitively rejected any connection to the veteran's 
service-connected duodenal ulcer.  The examiner explained 
that the veteran's current symptoms are too far removed from 
a remote duodenal ulcer which does not manifest any of the 
markings of a chronic recurring duodenal ulcer.  Thus, while 
there are outpatient treatment notes which reflect that 
gastroesophageal disease is not currently controlled, i.e., a 
March 2003 entry, the examiner opined that the etiology for 
these symptoms is the veteran's obesity.

The January 2001 Discharge Summary reflects that it was 
immediately following the tumor surgery that the veteran 
experienced rectal bleeding while in surgical intensive care 
and he required six units of blood.  As noted above, a 2001 
medical opinion disassociated the veteran's cancerous 
duodenal tumor from his service-connected duodenal ulcer.  
The June 2001 rating decision denied service connection for 
the duodenectomy as secondary to the service-connected 
duodenal ulcer and, as noted above, the veteran withdrew his 
appeal of that determination.  As a result, any residual of 
that surgery, such as the anemia he continued to manifest 
afterwards, is not a factor in rating his service-connected 
duodenal ulcer.  See 38 C.F.R. § 4.14 (2005) (the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation is 
to be avoided). 

The Board finds that the veteran's duodenal ulcer does not 
more nearly approximate a higher rating, as the medical 
evidence reflects that he has not manifested periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss due to his ulcer, 
either to a severe or less severe extent.  The medical 
evidence of record shows the veteran's duodenal ulcer is 
adequately compensated by the 20 percent evaluation currently 
assigned.  38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 
7305.

In addition, there is nothing in the record to distinguish 
this case from the cases of numerous other veterans who are 
subject to the schedular rating criteria for the same 
disability.  Thus, the Board finds that the currently 
assigned 20 percent schedular rating has already adequately 
addressed, as far as can practicably be determined, the 
average impairment of earning capacity due to the veteran's 
service-connected duodenal ulcer condition.  See 38 C.F.R. § 
4.1.  In addition, there is no evidence revealing frequent 
periods of hospitalization due to the service-connected 
disorder.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to an increased rating for a duodenal ulcer is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


